670 So.2d 102 (1996)
BEVERLY ENTERPRISES and Travelers Insurance Co., Appellants,
v.
Martha Doris COLLINGSWORTH, Appellee.
No. 95-2209.
District Court of Appeal of Florida, First District.
February 21, 1996.
Rehearing Denied April 10, 1996.
Jana M. Black of McConnaughhay, Roland, Maida & Cherr, P.A., Tallahassee, for Appellants.
Stephanie A. Taylor of McKenzie & Soloway, P.A., Pensacola, for Appellee.
PER CURIAM.
The employer/carrier appeal a workers' compensation order by which the judge awarded attendant care benefits. In challenging the inclusion of household services in this award, the employer/carrier rely on Montgomery Ward v. Lovell, 652 So.2d 509 (Fla. 1st DCA 1995). However, the Montgomery Ward decision does not absolutely preclude such awards. Rather, Montgomery Ward applies the general rule that ordinary services of a purely household nature are not usually compensable, especially when those services merely reflect a claimant's individual choice as to "quality of life." Indeed, Montgomery Word recognizes that in some circumstances attendant care may encompass household services. And numerous other decisions of this court have established that there are a variety of situations in which household services may be awarded. See, e.g., Allied Discount Tires v. Cook, 587 So.2d 626 (Fla. 1st DCA 1991); CATV Support Serv. v. Lohr, 509 So.2d 1306 (Fla. 1st DCA 1987); Kraft Dairy Group v. Sorge, 509 So.2d 1156 (Fla. 1st DCA 1987); DeLong v. 3015 West Corp., 491 So.2d 1306 (Fla. 1st DCA 1986); Walt Disney World v. Harrison, 443 So.2d 389 (Fla. 1st DCA 1983). We conclude that the award was likewise proper in the present case, and the appealed order is therefore affirmed.
ALLEN and DAVIS, JJ., and SMITH, Senior Judge, concur.